Case 1:21-cv-01077-STA-jay Document 12 Filed 08/31/21 Page 1 of 8                    PageID 40




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

 ASIA MAYS,                              )
                                         ) Case No. 1:21-cv-01077-STA-jay
        Plaintiff,                       )
                                         )
 v.                                      )
                                         )
 RHA HEALTH SERVICES, LLC.,              )
                                         )
        Defendant.                       )
                                         )
                                         )
_____________________________________________________________________________

                    ORDER DENYING MOTION TO DISMISS
______________________________________________________________________________

       Before the Court is Defendant RHA Health Services, LLC.’s Motion to Dismiss filed on

July 1, 2021. (ECF No. 9.) Also before the Court is Plaintiff’s Response in Opposition (ECF No.

10) and Defendant’s Reply to Response (ECF No. 11). For the following, reasons, Defendant’s

Motion to Dismiss is DENIED.

                                           BACKGROUND

       On May 19, 2021, Plaintiff filed a Complaint in this matter alleging one count of violation

of the Family and Medical Leave Act (FMLA) 29 U.S.C. § 2601, et seq. (ECF No. 1.) Plaintiff

claims that her employment was unlawfully terminated by Defendant following an approved

COVID-19-related leave. Plaintiff was hired by Defendant in March of 2016 to work as a

Disability Services Provider and Caregiver. On or about January of 2021, Plaintiff was allegedly

exposed to COVID-19 at a client’s home, whereupon she got tested for COVID-19 and quarantined

on the advice of a doctor, twice, consecutively, in January and February of 2021. Plaintiff states

that she provided notice and corroborating documentation in both instances and that the leave was



                                                1
Case 1:21-cv-01077-STA-jay Document 12 Filed 08/31/21 Page 2 of 8                      PageID 41




duly approved. Plaintiff was scheduled to return to work on February 12, 2021 but was terminated

on February 5, 2021 for failure to report to work. Defendant acknowledged that the termination

was due to an administrative error on its part and offered reinstatement. However, in the interim,

Defendant had filled Plaintiff’s former position, which was conveniently located within walking

distance of her home. The posting now being offered to Plaintiff was much further from her home,

creating “considerable inconvenience.” Furthermore, while Plaintiff’s appeal of her termination

was being adjudicated, Plaintiff spent seven weeks off work, for which she seeks backpay.

       Defendant does not dispute most of the factual claims in its Motion to Dismiss. Neither

does it dispute that Plaintiff is a covered employee under the FMLA. Rather, it centers its argument

on the inapplicability of the FMLA to Plaintiff’s claim. Defendant argues that Plaintiff’s claim

should be dismissed because she has failed to allege facts satisfying the FMLA’s definition of a

“serious health condition.” According to Defendant, the FMLA does not entitle employees to leave

for purposes of quarantining following exposure to COVID-19. In her response, Plaintiff asserts

that her absence from work for COVID testing and quarantine constituted a serious health

condition that made her unable to perform the functions of her position.

                                      STANDARD OF REVIEW

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of the complaint. RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134

(6th Cir. 1996). A complaint need not contain “detailed factual allegations,” but it must contain

more than “labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint does not “suffice if it

tenders ‘naked assertions’ devoid of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Twombly, 550 U.S. at 557).



                                                 2
Case 1:21-cv-01077-STA-jay Document 12 Filed 08/31/21 Page 3 of 8                         PageID 42




        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The plausibility standard “does not impose a

probability requirement at the pleading stage; it simply calls for enough facts to raise a reasonable

expectation that discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

                                             ANALYSIS

        The resolution of the instant case centers around the definition of the phrase “serious health

condition” under the FMLA. “In all cases of statutory construction, the starting point is the

language employed by Congress. Where the statute's language is plain, the sole function of the

courts is enforce it according to its terms.” Vergos v. Gregg's Enters., Inc., 159 F.3d 989, 990 (6th

Cir.1998) (internal quotation marks and citations omitted). “The court must look beyond the

language of the statute, however, when the text is ambiguous or when, although the statute is

facially clear, a literal interpretation would lead to internal inconsistencies, an absurd result, or an

interpretation inconsistent with the intent of Congress.” Id.; United States v. Calor, 340 F.3d 428,

431 (6th Cir. 2003). Although taking conflicting views, neither party disputes that the language is

plain, and the Court agrees that the statute’s language is not ambiguous.

        To establish a prima facie case of FMLA interference, Plaintiff must show that

        (1) she was an eligible employee; (2) the defendant was an employer as defined
        under the FMLA; (3) the employee was entitled to leave under the FMLA; (4) the
        employee gave the employer notice of her intention to take leave; and (5) the
        employer denied the employee FMLA benefits to which she was entitled.


Killian v. Yorozu Auto. Tenn., Inc., 454 F.3d 549, 556 (6th Cir.2006) (citing Walton v. Ford Motor

Co., 424 F.3d 481, 485 (6th Cir.2005)); Donald v. Sybra, Inc., 667 F.3d 757, 761 (6th Cir. 2012).
                                                   3
Case 1:21-cv-01077-STA-jay Document 12 Filed 08/31/21 Page 4 of 8                        PageID 43




In dispute here is the third prong – whether Plaintiff was entitled to leave under the FMLA. The

FMLA entitles a covered employee to twelve weeks of unpaid leave within a twelve-month period

“because of a serious health condition that makes the employee unable to perform the functions of

the position of such employee.” 29 U.S.C.A. § 2612(a)(1)(D). “‘Whether an illness qualifies as a

serious health condition is a legal issue for the Court to decide.’ Perk v. Nyrstar Clarksville,

Inc., No. 3:12–0913, 2014 WL 1379170, at *3 (M.D.Tenn. Apr. 8, 2014) (citing Taylor v.

Autozoners, LLC, 706 F.Supp.2d 843, 849 (W.D.Tenn.2010)).” Barger v. Jackson, Tennessee

Hosp. Co., LLC, 92 F. Supp. 3d 754, 760 (W.D. Tenn. 2015). The statute defines “serious health

condition” as “an illness, injury, impairment, or physical or mental condition that involves--

       (A) inpatient care in a hospital, hospice, or residential medical care facility; or

       (B) continuing treatment by a health care provider.”

29 U.S.C.A. § 2611(11). Plaintiff argues that she required continuing treatment by a health care

provider. Plaintiff must therefore show both (1) that she suffered from “an illness, injury,

impairment, or physical or mental condition” that (2) involved continuing treatment by a health

care provider. Under the applicable Department of Labor regulations, “continuing treatment by a

healthcare provider” involves:

       (a) Incapacity and treatment. A period of incapacity of more than three consecutive,
       full calendar days, and any subsequent treatment or period of incapacity relating to
       the same condition, that also involves:
       (1) Treatment two or more times, within 30 days of the first day of incapacity,
       unless extenuating circumstances exist, by a health care provider, by a nurse under
       direct supervision of a health care provider, or by a provider of health care services
       (e.g., physical therapist) under orders of, or on referral by, a health care provider;
       or
       (2) Treatment by a health care provider on at least one occasion, which results in
       a regimen of continuing treatment under the supervision of the health care
       provider.
       (3) The requirement in paragraphs (a)(1) and (2) of this section for treatment by a
       health care provider means an in-person visit to a health care provider. The first (or



                                                  4
Case 1:21-cv-01077-STA-jay Document 12 Filed 08/31/21 Page 5 of 8                        PageID 44




       only) in-person treatment visit must take place within seven days of the first day of
       incapacity.
       (4) Whether additional treatment visits or a regimen of continuing treatment is
       necessary within the 30–day period shall be determined by the health care provider.
       (5) The term extenuating circumstances in paragraph (a)(1) of this section means
       circumstances beyond the employee's control that prevent the follow-up visit from
       occurring as planned by the health care provider. Whether a given set of
       circumstances are extenuating depends on the facts. For example, extenuating
       circumstances exist if a health care provider determines that a second in-person
       visit is needed within the 30–day period, but the health care provider does not have
       any available appointments during that time period.


29 C.F.R. § 825.115(a) (emphasis added.) Plaintiff’s claim seems to rest on. § 825.115(a)(1)(2),

given her assertion that she saw a healthcare provider on a single occasion, resulting in a

recommendation that she quarantine pending the results of a COVID-19 diagnostic test, which

Plaintiff asserts constitutes a “regimen of continuing treatment under the supervision of the health

care provider” under the FMLA’s regulations. The meaning of both “treatment” and “regimen of

continuing treatment” are discussed in the regulations, which provide:

       c) The term treatment includes (but is not limited to) examinations to determine if
       a serious health condition exists and evaluations of the condition. Treatment does
       not include routine physical examinations, eye examinations, or dental
       examinations. A regimen of continuing treatment includes, for example, a course
       of prescription medication (e.g., an antibiotic) or therapy requiring special
       equipment to resolve or alleviate the health condition (e.g., oxygen). A regimen of
       continuing treatment that includes the taking of over-the-counter medications such
       as aspirin, antihistamines, or salves; or bed-rest, drinking fluids, exercise, and other
       similar activities that can be initiated without a visit to a health care provider, is
       not, by itself, sufficient to constitute a regimen of continuing treatment for purposes
       of FMLA leave.


29 C.F.R. § 825.113. In her opposition to Defendant’s motion to dismiss, Plaintiff notes that “[t]he

term treatment includes “examinations to determine if a serious health condition exists,” citing to

the above regulation. (ECF No. 10 at 4.) Plaintiff states that she underwent treatment by making

an in-person visit to a health care provider at the beginning of her period of incapacity and



                                                  5
Case 1:21-cv-01077-STA-jay Document 12 Filed 08/31/21 Page 6 of 8                        PageID 45




receiving an examination to determine if a serious health condition existed by receiving a COVID-

19 test. (Id.) If taken as true, which the Court must at this stage, Plaintiff’s allegation plainly

satisfies the condition that she receive treatment by a health care provider on at least one occasion.

§ 825.115(a). However, Plaintiff’s claim that quarantining constitutes a “regimen of continuing

treatment” is not supported by the relevant regulation which makes clear that “activities that can

be initiated without a visit to a health care provider” are not, by themselves sufficient to constitute

a regimen of continuing treatment. See § 825.113. The act of quarantining can obviously be

initiated without an in-person visit to a health care provider, and indeed, sometimes should be.

Plaintiff does not suggest that she was prescribed a regimen of treatment or therapy rising above,

for instance, bed-rest, or taking over-the-counter medications. In Morris, the Sixth Circuit

affirmed the district court’s finding that an outpatient needle biopsy with a follow-up visit did not

constitute a “serious health condition” under the FMLA. Morris v. Fam. Dollar Stores of Ohio,

Inc., 320 F. App'x 330, 338 (6th Cir. 2009). As Defendant points out, if doctor-ordered follow-up

visits do not qualify as a regimen of continuing treatment, the Court has serious doubts as to

whether mere quarantine suffices. See also Brenneman v. MedCentral Health Sys., 366 F.3d 412

(6th Cir. 2004) (employee did not receive continuing treatment under physician's supervision for

his intestinal flu, as required for such illness to constitute FMLA-qualifying serious health

condition based upon one visit to physician, where FMLA certification document indicated that

treatment regimen involved only leave from work, rest, and fluids.)

       Nevertheless, the Court does not at this juncture have sufficient facts to dispose of this

matter on Defendant’s motion to dismiss. “In deciding whether to grant a Rule 12(b)(6) motion,

we ‘must construe the complaint in the light most favorable to the plaintiff, accept all factual

allegations [of the plaintiff] as true, and determine whether the plaintiff undoubtedly can prove no



                                                  6
Case 1:21-cv-01077-STA-jay Document 12 Filed 08/31/21 Page 7 of 8                        PageID 46




set of facts in support of his claims that would entitle him to relief.’” Marks v. Newcourt Credit

Group, Inc., 342 F.3d 444, 451-52 (6th Cir.2003) (quoting Allard v. Weitzman (In re DeLorean

Motor Co.), 991 F.2d 1236, 1240 (6th Cir.1993)). Moreover, a Rule 12(b)(6) “motion should not

be granted ‘unless it appears beyond doubt that the plaintiff can prove no set of facts in support of

his claim which would entitle him to relief.’” Id. at 425 (quoting Cameron v. Seitz, 38 F.3d 264,

270 (6th Cir.1994); Ricco v. Potter, 377 F.3d 599, 602 (6th Cir. 2004). Plaintiff was not required

to plead her complaint with any great deal of specificity that may reveal additional facts

establishing whether she received a regimen of continuing treatment. Plaintiff was only required

to submit “a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed.R.Civ.P. 8(a)(2); see Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512, 122 S.Ct. 992, 152

L.Ed.2d 1 (2002). “Such a statement must simply ‘give the defendant fair notice of what the

plaintiff's claim is and the grounds upon which it rests.’” Swierkiewicz, 534 at 512, 122 S.Ct. 992

(citations omitted.)

       Likewise, the Court cannot at this point dismiss Plaintiff’s contention that she has an

illness, injury, impairment or physical or mental condition. Defendant argues that Plaintiff’s claim

does not allege a serious medical condition, because she only alleges that she was exposed to

COVID-19 and not that she tested positive or experienced symptoms. However, the Court finds

that the Complaint states sufficient factual matter to raise a plausible claim. Some case law does

suggest that the FMLA protects absence from work for purposes of diagnosing a potentially serious

condition. See Hodgens v. Gen. Dynamics Corp., 144 F.3d 151 (1st Cir. 1998) (finding that the

FMLA protects employee who visits a doctor with symptoms that are eventually diagnosed as

constituting a serious health condition, even if, at the time of the initial medical appointments, the

illness has not yet been diagnosed nor its degree of seriousness determined.) It is certainly at least



                                                  7
Case 1:21-cv-01077-STA-jay Document 12 Filed 08/31/21 Page 8 of 8                        PageID 47




plausible that Plaintiff will be able to establish that she suffered from a physical condition that is

covered by the FMLA and that additional facts supporting that claim will emerge in discovery.

                                          CONCLUSION

       For the foregoing reasons, the Court finds that Plaintiff’s Complaint contains sufficient

factual matter, accepted as true, to state a plausible claim for relief. Consequently, Defendant’s

Motion to Dismiss (ECF No. 9) is DENIED.

       IT IS SO ORDERED.
                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                               Date: August 31, 2021.




                                                  8
